                Case 1:18-cv-02346 Document 1 Filed 10/11/18 Page 1 of 6



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 DEMOCRACY FORWARD FOUNDATION
 1333 H St. NW
 Washington, DC 20005,

                  Plaintiff,

        v.                                                  Case No. 18-cv-2346

UNITED STATES DEPARTMENT OF
      VETERANS AFFAIRS
810 Vermont Ave. NW
Washington, DC 20420,

                  Defendant.


                                           COMPLAINT

       1.        Plaintiff Democracy Forward Foundation brings this action against Defendant the

United States Department of Veterans Affairs (“VA”) to compel compliance with the Freedom

of Information Act, 5 U.S.C. § 552 (the “FOIA”). Defendant has failed to sufficiently respond to

Plaintiff’s FOIA request for records that relate to the role of non-governmental individuals in

top-level decisionmaking at the VA. Plaintiff therefore respectfully requests that the Court

compel Defendant to comply with the FOIA.

                                  JURISDICTION AND VENUE

       2.        This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. § 1331.

       3.        Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 1391(e)(1).
             Case 1:18-cv-02346 Document 1 Filed 10/11/18 Page 2 of 6



                                            PARTIES

       4.      Plaintiff Democracy Forward Foundation is a not-for-profit organization

incorporated under the laws of the District of Columbia, and based in Washington, D.C. Plaintiff

works to promote transparency and accountability in government, in part by educating the public

on government actions and policies.

       5.      Defendant the VA is a federal agency within the meaning of the FOIA, see 5

U.S.C. § 552(f)(1), that is headquartered in Washington, D.C. The VA has possession, custody,

and control of records to which Plaintiff seeks access.

                                  FACTUAL ALLEGATIONS

       6.      On September 3, 2018, Plaintiff sent a FOIA request to the VA concerning the

role of non-governmental individuals in top-level decision-making at the agency. Plaintiff

requested the following categories of records from the VA:

               1. All communications, calendar entries (including any associated attachments or
                  notes), call sheets, visitor logs, and meeting minutes or notes reflecting
                  meetings or communications between any of (a) David Shulkin, Robert
                  Wilkie, Peter O’Rourke, Thomas Bowman, Scott Blackburn, Camilo
                  Sandoval, or Pamela J. Powers; and any of (b) Isaac “Ike” Perlmutter, Laura
                  Perlmutter, Bruce Moskowitz, Aaron Moskowitz, Marc Sherman, Thomas
                  “Jake” Leinenkugel, or individuals with email addresses ending in
                  “@frenchangel59.com.”

               2. All communications, calendar entries (including any associated attachments or
                  notes), call sheets, visitor logs, and meeting minutes or notes containing any
                  of the following terms: Ike, Perlmutter, Moskowitz, or Sherman.

                   Please limit this search to the Office of the Secretary.

               3. All communications, calendar entries (including any associated attachments or
                  notes), call sheets, visitor logs, and meeting minutes or notes containing any
                  of the following terms: Ike, Perlmutter, Moskowitz, Sherman,
                  frenchangel59.com, American College of Surgeons, ACS, or Zinner.




                                                 2
Case 1:18-cv-02346 Document 1 Filed 10/11/18 Page 3 of 6



    Please limit this search to the following VA employees: David Shulkin,
    Robert Wilkie, Peter O’Rourke, Thomas Bowman, Scott Blackburn, Camilo
    Sandoval, Pamela J. Powers, William Gunnar, Carolyn Clancy, Clifford Ko,
    and David Hoyt.

 4. All communications, calendar entries (including any associated attachments or
    notes), call sheets, visitor logs, and meeting minutes or notes containing any
    of the following terms: Ike, Perlmutter, Moskowitz, Sherman, Apple, app for
    veterans, mobile application, mobile app, or Aaron.

    Please limit this search to the following VA employees: David Shulkin,
    Robert Wilkie, Peter O’Rourke, Thomas Bowman, Scott Blackburn, Camilo
    Sandoval, Pamela J. Powers, Richard Stone, Melissa Glynn, and John
    Windom.

 5. All communications, calendar entries (including any associated attachments or
    notes), call sheets, visitor logs, and meeting minutes or notes that include any
    of the following terms: (a) Ike, Perlmutter, Moskowitz, Sherman, or
    frenchangel59.com; and that also include any of the following terms: (b)
    electronic health records, EHR, interoperability, or Cerner.

    Please limit this search to the Office of Electronic Health Record
    Modernization, the Veterans Health Administration, and the Office of
    Information and Technology.

 6. All emails sent or received by Genevieve Morris and Ash Zenooz containing
    any of the following terms: Cerner, privatize, privatization, White House,
    Trump, Ike, Perlmutter, Moskowitz, Sherman, or frenchangel59.com.

 7. All records or communications concerning the VA final rule VA Claims and
    Appeals Modernization, 83 Fed. Reg. 39818 (Aug. 10, 2018), where any of
    the following individuals are included or mentioned: Isaac “Ike” Perlmutter,
    Laura Perlmutter, Bruce Moskowitz, Aaron Moskowitz, Marc Sherman, or
    individuals whose email address ends in “@frenchangel59.com.”

    Please limit this search to the Veterans Benefits Administration.

 8. All records or communications concerning the Federal Advisory Committee
    Act where any of the following are included or mentioned: Isaac “Ike”
    Perlmutter, Laura Perlmutter, Bruce Moskowitz, Aaron Moskowitz, Marc
    Sherman, or individuals whose email address ends in “frenchangel59.com.”

    Please limit this search to the Office of the Secretary and the Office of
    General Counsel.




                                  3
                Case 1:18-cv-02346 Document 1 Filed 10/11/18 Page 4 of 6



             For all items, please search for records created between January 20, 2017 and the
             present.

Ex. A at 1-3.

       7.        Plaintiff sought a waiver of search and duplicating fees under 5 U.S.C.

§ 552(a)(4)(A)(iii), which requires a fee waiver if the disclosure is “in the public interest because

it is likely to contribute significantly to public understanding of the operations or activities of the

government and is not primarily in the commercial interest of the requester.” See Ex. A at 3-4.

       8.        On September 17, 2018, the VA’s FOIA Service acknowledged having received

Plaintiff’s September 3, 2018 FOIA request.

       9.        On September 18, 2018, the VA’s Veterans Health Administration acknowledged

having received Plaintiff’s September 3, 2018 FOIA request, and notified Plaintiff that the

Veterans Health Administration had assigned the request tracking number 18-12530-F. The

Veterans Health Administration further informed Plaintiff that “the records that [Plaintiff]

requested also fall under the cognizance of the following offices,” with associated tracking

numbers: Office of Assistant Secretary for Information and Technology (18-12525-F), Veterans

Benefits Administration (18-12529-F), Office of the Secretary (18-12527-F), Office of

Enterprise Integration (18-12714-F), Office of General Counsel (18-12531-F), and Office of

Electronic Health Record Modernization (18-12715-F).

       10.       On September 19, 2018, the VA’s Office of General Counsel, Management

Planning & Analysis acknowledged having received Plaintiff’s September 3, 2018 FOIA request,

and notified Plaintiff that the Office of General Counsel had assigned the request tracking

number 18-12531-F.




                                                   4
              Case 1:18-cv-02346 Document 1 Filed 10/11/18 Page 5 of 6



        11.      On October 2, 2018, the VA’s Veterans Health Administration informed Plaintiff

that, as to the portions of Plaintiff’s FOIA request to which the Veterans Health Administration

will respond, the Veterans Health Administration would deny Plaintiff’s request for a fee waiver.

                                       CLAIM FOR RELIEF

                        Count One (Violation of the FOIA, 5 U.S.C. § 552)

        12.      Plaintiff repeats and incorporates by reference the foregoing paragraphs as if fully

set forth herein.

        13.      As of the date of this Complaint, Defendant has failed to produce all records

requested by Plaintiff in its September 3, 2018 FOIA request or to demonstrate that such records

are lawfully exempt from production. See 5 U.S.C. § 552(a)(6)(C). Nor has Defendant notified

Plaintiff of the scope of any responsive records it intends to produce or withhold and the reasons

for any withholdings, or informed Plaintiff that it may appeal any adequately specific, adverse

determination.

        14.      By failing to respond to Plaintiff’s request within the statutorily prescribed time

limit, Defendant has violated its duties under the FOIA, including but not limited to its duties to

conduct a reasonable search for responsive records, and to produce all responsive, reasonably

segregable, non-exempt information.

        15.      Plaintiff is being irreparably harmed by Defendant’s violation of the FOIA, and

Plaintiff will continue to be irreparably harmed unless Defendant is compelled to comply with

the FOIA.

                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests that the Court:




                                                   5
             Case 1:18-cv-02346 Document 1 Filed 10/11/18 Page 6 of 6



       1.      order Defendant to conduct searches for any and all responsive records to

Plaintiff’s FOIA request and demonstrate that it employed search methods reasonably likely to

lead to the discovery of records responsive to Plaintiff’s FOIA request;

       2.      order Defendant to produce, by a date certain, any and all non-exempt records

responsive to Plaintiff’s FOIA request and a Vaughn index of any responsive records withheld

under a claim of exemption;

       3.      enjoin Defendant from continuing to withhold any and all non-exempt records

responsive to Plaintiff’s FOIA request;

       4.      order Defendant to grant Plaintiff’s request for a fee waiver;

       5.      grant Plaintiff an award of attorneys’ fees and other litigation costs reasonably

incurred in this action pursuant to 5 U.S.C. § 552(a)(4)(E); and

       6.      grant any other relief this Court deems appropriate.

Dated: October 11, 2018                              Respectfully submitted,

                                                     /s/ Adam Grogg
                                                     Adam Grogg (D.C. Bar No. 1552438)
                                                     Javier M. Guzman (D.C. Bar No. 462679)
                                                     Democracy Forward Foundation
                                                     1333 H St. NW
                                                     Washington, DC 20005
                                                     (202) 448-9090
                                                     agrogg@democracyforward.org
                                                     jguzman@democracyforward.org

                                                     Counsel for Plaintiff




                                                 6
